internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-106375-02 date date legend x shareholder a shareholder b date date date year year year year year year year year year plr-106375-02 dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated on date year shareholders a and b intended for x to be treated as an s_corporation for federal tax purposes as of date year and relied on x’s accountant and attorney to file the proper forms x filed its initial corporate_income_tax return for year as an s_corporation however due to a misunderstanding between x’s attorney and accountant no form_2553 election by a small_business_corporation was timely filed with the internal_revenue_service shareholders a and b wanted to request relief under sec_1362 at that time but there was a lawsuit pending over who were the actual shareholders of x for the years year through year x had to file as a c_corporation on date year shareholders a and b and the parties to the lawsuit entered into an agreement stating that the other parties never received original stock of x shareholders a and b as the sole shareholders of x promptly requested relief for x under sec_1362 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusion based on the facts represented and the information submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation because x is filing an extension for year x is eligible for relief under sec_1362 beginning year accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 plr-106375-02 containing an effective date of date year within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center this ruling is contingent upon x and x’s shareholders treating x as having been an s_corporation for the period beginning date year and thereafter accordingly shareholder a and shareholder b must include their percent of the separately and nonseparately stated items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is null and void if x or x’s shareholders fail to comply with these requirements except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 under a power_of_attorney on file with this office we are sending a copy of this letter to x’s representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes cc sincerely jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
